DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 05/02/2022 in response to the Final Rejection mailed on 12/02/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 24 and 26-27 are cancelled.
5.	New claims 67-69 are added.
6.	Claims 1, 9-10, 13, 19-20, 22, 25, 28-32, 34, 36-37 and 67-69 are pending.
7.	Claim 37 is withdrawn pursuant to 37 CFR 1.142(b).
8.	Applicant’s remarks filed on 05/02/2022 in response to the Final Rejection mailed on 12/02/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 9-10, 13, 19-20, 22, 25, 28-32, 34, 36 and 67-69 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicants’ amendment to the claims.
	Regarding claim 1 (claims 9-10, 13, 19-20, 22, 25, 28-32, 34, 36, and 67-69 dependent therefrom), the recitation of RM as part of Formula (I) without a limitation as to the structure encompassed by the limitation is indefinite because the metes and bounds of what RM encompasses structurally cannot be ascertained.  It is suggested that applicants’ amend the claims according to the attached examiner’s amendment [see APPENDIX A].
	Regarding claim 25, there is insufficient antecedent basis for the limitation “the target protein”.  It is suggested that applicants’ amend the claims according to the attached examiner’s amendment [see APPENDIX A].
	Regarding claim 67, the term "about" is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
Claim Rejections - 35 USC § 112(a)
11.	The written description rejection of claims 1, 9-10, 13, 19-20, 22, 24-32, 34, and 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims and to cancel claims 24 and 26-27.
12.	The scope of enablement rejection of claims 1, 9-10, 13, 19-20, 22, 24-32, 34, and 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims and to cancel claims 24 and 26-27.
Examiner’s Comment
13.	Attached to this office action is a proposed examiner’s amendment to the claims that will place this case in condition for an allowance.  Applicants’ attorney of record is invited to contact the examiner to discuss if deemed necessary.
Conclusion
14.	Status of the claims:
	 Claims 1, 9-10, 13, 19-20, 22, 25, 28-32, 34, 36-37 and 67-69 are pending.
	Claim 37 is withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1, 9-10, 13, 19-20, 22, 25, 28-32, 34, 36 and 67-69 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656